Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al. (US Pub.2018/0081299) in view of Tanaka et al. (US 4,800,411) and in view of Nishikawa (US 4,377,334).
Regarding claim 1, Okuno et al. (US Pub.2018/0081299) teach a developing device (fig.9), comprising: a developing container (fig.9, #140) that includes: a first stirring chamber (fig.9, containing #148) and a second stirring chamber (fig.9, #147 area containing #142 &#141) that are divided from each other by a partition (fig.9, #152) and arranged in juxtaposition with each other (see fig.9); and a communication portion that allows the first stirring chamber and the second stirring chamber to communicate with each other on both end sides in longitudinal directions thereof (not depicted but are present based on para.0067), the developing container containing a developer including toner (para.0021) to be supplied to an image carrier; a first stirring member and a second stirring member (fig.6, #143 & #142) that are rotatably supported inside the first stirring chamber and the second stirring chamber, respectively, and convey, while stirring, the developer in mutually opposite directions along a rotational axis direction so that the developer circulates in a prescribed circulation direction (para.0067); and a developer carrier that is rotatably supported to the developing container so as to be opposed to the image carrier (fig.9, #141 in #140 and facing #11) and supplies a part of the toner, which is contained in the second stirring chamber, to the image carrier, wherein the developing container includes: a duct that is arranged adjacently to the second stirring chamber (fig.9, #155 arranged as part of #147) and allows air in the second stirring chamber to flow out to an exterior (para.0072); an air suction port (fig.9, #166) that is arranged on an upper side of the developer carrier so as to be opposed to the developer carrier (fig.9, see #166 relative to #141 and #147), is open along the longitudinal direction of the second stirring chamber (para.0077) and allows communication between inside the second stirring chamber and inside the duct (para.0045); a first filter that covers the air suction port (fig.9, #170).
Regarding claim 2, Okuno et al. (US Pub.2018/0081299) teach a developing device wherein the air suction port is formed to extend over an entire region of the second stirring chamber in the longitudinal direction thereof (para.0077).
Regarding claim 6, Okuno et al. (US Pub.2018/0081299) teach an image forming apparatus (fig.1) comprising the developing device according to claim 1 (see rejection of claim 1 herewith).
However, Okuno et al. (US Pub.2018/0081299) fail to teach a second filter that is arranged on a downstream side of the first filter in an air circulation direction in the duct and covers an air circulation path in the duct
Regarding claim 1, Tanaka et al. (US 4,800,411) teach a developing device (fig.15), comprising: a developing container (fig.15, #4) that includes: a developer carrier (fig.15, #3) that is rotatably supported to the developing container so as to be opposed to the image carrier (fig.15, #1) and supplies a part of the toner to the image carrier, wherein the developing container includes: a duct (fig.15, #71) that is arranged adjacently to the stirring chamber and allows air in the second stirring chamber to flow out to an exterior; an air suction port that is open along the longitudinal direction of the second stirring chamber (fig.15, #70) and allows communication between inside the stirring chamber and inside the duct (fig.15, #70 connects #4 to #71); a first filter that covers the air suction port (fig.15, #72); and a second filter that is arranged on a downstream side of the first filter in an air circulation direction in the duct and covers an air circulation path in the duct (fig.15, #73).
Regarding claim 3, Tanaka et al. (US 4,800,411) teach a developing device wherein the second filter has higher trapping efficiency than that of the first filter (col.8, ln.64-68).
Regarding claim 5, Tanaka et al. (US 4,800,411) teach a developing device further comprising: a single holding member that holds both of the first filter and the second filter (fig.15, duct #74 structure).
Regarding claim 1, Nishikawa (US 4,377,334) also teaches a developing device filter system that uses two filters in series (see fig.4, #41a and #41b).
Regarding claim 3, Nishikawa (US 4,377,334) also teaches a developing device wherein the second filter has higher trapping efficiency than that of the first filter (col.6, ln.67-col.7, ln.2).
Regarding claim 5, Nishikawa (US 4,377,334) teaches a developing device further comprising: a single holding member that holds both of the first filter and the second filter (fig.4, #40).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the air duct filtering of Okuno et al. (US Pub.2018/0081299) by using the two filter – one at the port, one at the downstream - system of Tanaka et al. (US 4,800,411) in order to receive the benefit disclosed in Nishikawa (US 4,377,334) of increasing the toner trapping capability of the filter (col.6, ln.67-col.7, ln.2).
Upon combination, regarding claim 5, if the dual structure of Tanaka et al. (US 4,800,411) was applied to the device of Okuno et al. (US Pub.2018/0081299), the combination would result in a developing device further comprising: a single holding member that holds both of the first filter and the second filter since the first filter #170 is applied to the opening of the duct #155 and the second filter would be applied downstream and also be held by the duct #155.
Regarding claim 4, upon combination, the developing device would further comprise: a vibration generation portion that causes the first filter and the second filter to vibrate [Okuno et al. (US Pub.2018/0081299) fig.9, any of #141-143].  All developing devices that have multiple rotating members like a developer carrier and a first stirring member and a second stirring member, will generate some amount of vibration just due to mechanical deviations.  Since the developing device is in contact with the duct #155, the two filters would necessarily be vibrated, even if just a small amount.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al. (US Pub.2018/0081299) in view of Tanaka et al. (US 4,800,411) and in view of Nishikawa (US 4,377,334) as applied to claim 1 above, and further in view of Mukataka (US Pub.2015/0023686).
  Okuno et al. (US Pub.2018/0081299) in view of Tanaka et al. (US 4,800,411) and in view of Nishikawa (US 4,377,334) teach all of the limitations of claim 1, upon which claim 4 depends.
However, Okuno et al. (US Pub.2018/0081299) in view of Tanaka et al. (US 4,800,411) and in view of Nishikawa (US 4,377,334) fail to teach the use of a vibration generation portion (according to a much narrower interpretation of the term).
Regarding claim 4, Mukataka (US Pub.2015/0023686) teach a ventilation duct for a developing device (fig.2, #71-74 and #80) comprising a first filter (fig.4, #81) and a subsequent filter (fig.4, #82) wherein further comprising: a vibration generation portion that causes the first filter (fig.5, #81A vibrates #811) and the second filter to vibrate (fig.4, unless perfectly damped, some amount of vibration will transfer to #82 through housing #80).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the duct filtration system of Okuno et al. (US Pub.2018/0081299) in view of Tanaka et al. (US 4,800,411) and in view of Nishikawa (US 4,377,334) by including a vibration portion as in Mukataka (US Pub.2015/0023686) in order to prevent clogging of the filters and maintain the toner collecting performance (para.0051).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LKR/
10/25/2022

/Arlene Heredia/           Primary Examiner, Art Unit 2852